Citation Nr: 1715473	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right eye disability, not including corneal scar.

2.  Entitlement to service connection for left eye disability.

3.  Entitlement to an initial disability rating in excess of zero percent for the Veteran's service-connected mild left-knee chondromalacia from January 1, 2009 to April 1, 2015, and in excess of 10 percent thereafter as a left-knee meniscal tear with degenerative arthritis and internal derangement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from June 1970 to December 2008.  He had service in the Republic of Vietnam.  The Veteran received the Bronze Star Medical, Second Oak Leaf Cluster.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, among other things, (1) denied service connection for posterior vitreous detachment, bilateral eyes and corneal scar in the right eye, claimed as right eye metal and floaters; and (2) granted service connection for left-knee degenerative arthritis with an evaluation of zero percent effective January 1, 2009.  The Veteran timely appealed the decision.  

The Board previously considered the claims in September 2014, on which occasion they were remanded for additional development.

The Board notes that the issue of service connection for corneal scar in the right eye was granted by the Appeals Management Center (now Appeals Management Office) in April 2015.  That award constitutes a full grant of the corneal-scar disability sought, and that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  Additionally, the April 2015 rating decision, the Appeals Management Center also increased the Veteran's left-knee disability schedular rating to 10 percent effective April 2, 2015.  The issues on appeal have been rephrased to better reflect the state of the record.

After the September 2014 Board remand, the AOJ, in the April 2015 rating decision granted service connection for left and right shoulder acromionclavicular separations with degenerative joint disease and bilateral plantar fasciitis.  As above, these awards constitute full grants of the service connection benefits sought, and those issues are no longer before the Board.  See Grantham, 114 F.3d at 1158-59.


The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

With respect to the Veteran's eyes, the Veteran reported in March 2011 that he served in combat in the Republic of Vietnam, and had noncombat service in both Afghanistan and Iraq.  Service treatment records indicate that the Veteran has Persian Gulf War service.  Pursuant to VA's duty to notify, the Board's September 2014 remand directed the AOJ to provide the Veteran with the criteria required for service connection on the basis of undiagnosed illness or medically unexplained chronic multisymptom illnesses under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).  The record does not reflect that the Veteran was given such notice.  As such, the AOJ failed to substantially comply with the Board's remand directives, and an additional remand is necessary to provide the Veteran with such notice.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, an ophthalmologist diagnosed the Veteran with posterior vitreous detachment in both eyes in November 2008.  In March 2015, a VA examiner did not locate the November 2008 ophthalmology report in the claims file.  The Board notes that the report of the November 2008 eye examination is of record.  In light of this and because the 2015 VA examiner did not provide an etiological opinion regarding the posterior vitreous detachment, the Board finds that the 2015 VA examination report is not fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that an additional examination is necessary to determine whether the Veteran still has posterior vitreous detachment and obtain an opinion as to whether the vitreous detachment, in and of itself, is a disabling condition. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the Veteran's left-knee disability, following the September 2014 remand by the Board, a VA examination was conducted in April 2015 to evaluate the severity of the Veteran's service-connected left-knee disability.  The U.S. Court of Appeals for Veterans Claims (Court) has found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The April 2015 VA examination does not address all of those measurements.  Therefore, a remand is needed to comply with the Court's holding.

Additionally, on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from April 2015 to the present.

2.  Pursuant to VA's duty to notify under § 5103, provide the Veteran with the criteria for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

3.  After all development has been completed and returned from steps 1-2 above, then schedule the Veteran for an examination for his eye conditions.  The examiner should review the claims file to become familiar with the pertinent medical history of the eye conditions.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner is to address the following, for both eyes:

 a.  Does the Veteran currently have posterior vitreous detachment, or any disabling eye conditions?

 b.  If the Veteran has posterior vitreous detachment, is the vitreous detachment in and of itself a disabling condition? If so, how?

 c.  Does the Veteran have any disabling eye condition that constitutes a medically unexplained chronic multisymptom illness (i.e., a diagnosed illness without conclusive pathophysiology or etiology, is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory anomalies)?

 d.  Is it as least as likely as not that any of the Veteran's disabling eye conditions are related to or had their onset in service?

Consider all lay and medical evidence, including the November 2008 eye examination report [eye report begins on page 33] and the March 2015 VA examination.  The examiner should also consider, as appropriate, the service treatment records showing the Veteran's complaint of an object in his right eye in August 1982; right-eye irritation in May 1983; floaters in his eyes in July 2003 and September 2003; removal of a piece of steel from his eye in September 2004; and eye testing in May 1985, May 1987, April 1990, May 1991, February 1993, September 2004, October 2008, and January 2015.  In addition, consider the Veteran's February 2010, March 2010, and January 2012 contentions that his posterior vitreous detachment and floaters are linked to his service.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 1-2 above, then schedule the Veteran for an examination for his left-knee disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the disabilities.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner should address the following:

 a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and nonweight-bearing, and with the range of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 b.  Review the prior April 2015 VA examination and opine as to whether the above-requested measurements would be similar if taken at the time of that prior examination and if not, how they would have differed.  If a response is not possible, explain why this is so.

 c.  If the Veteran reports any flare-ups in symptoms, the examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5.  After all development has been completed and returned from steps 1-4 above, if the benefit sought remains denied, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.



	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

